                                                                                                L    11

                      IN THE UNITED STATES DISTRICT COURT                                                  N
                      FOR THE EASTERN DISTRICT OF VIRGINIA                          CLERK, U.S. DISTRICT COURT
                                      Richmond Division                                    RICHMOND. VA



EMANUEL C.SIMMONS,

       Petitioner,

V.                                                                   Civil Action No.3:09CV406

GENE JOHNSON,

       Respondent.

                                 MEMORANDUM OPINION


       Emanuel C. Simmons, a Virginia prisoner proceeding pro se, filed a petition for a writ of

habeas corpus under 28 U.S.C. § 2254. In his § 2254 Petition, Simmons raised the following

grounds for relief:

       Claim One      Counsel was ineffective for failing to argue to the court during the
                      preliminary hearing that the in-court identification of the Petitioner
                      by Jack Groder was inherently incredible and thereby inadmissible;
                      and, because Groder failed to give a description prior to trial and did
                      not select the Petitioner from a photo line-up.

       Claim Two      Counsel was ineffective for failing to file a motion to suppress the
                      in-court identification of the Petitioner by Jack Groder because
                      Groder failed to give a description prior to trial and did not select
                      the Petitioner from a photo line-up.

Simmons v. Johnson, No. 3:09CV406,2010 WL 883826,at *1 (E.D. Va. Mar. 11,2010),affd396

F. App'x 963, 964 (4th Cir. 2010). By Memorandum Opinion and Order entered on March 11,

2010, the Court dismissed Petitioner's claims as lacking in merit. {Id. at *2-5.) The matter is

before the Court on Simmons's Motion for Relief Under Rule 60(b)(6)("Rule 60(b)Motion,"ECF

No. 28.) For the reasons set forth below,the Rule 60(b) Motion will be DENIED.
                                       I.      RULE 60(b)

       Federal Rule of Civil Procedure 60(b) allows a court to "relieve a party ... from a final

judgment, order, or proceeding." Fed, R. Civ. P. 60(b). It is an extraordinary remedy requiring a

showing of exceptional circumstances. Mayfield v. Nat'I Ass'nfor Stock Car Auto Racing, Inc.,

674 F.3d 369, 378 (4th Cir. 2012) (citing Ackermann v. United States, 340 U.S. 193, 202

(1950)). The party seeking relief under Rule 60(b)"must make a threshold showing oftimeliness,

'a meritorious claim or defense,' and lack of unfair prejudice to the opposing party." Coleman v.

Jabe, 633 F. App'x. 119, 120 (4th Cir. 2016){c^\xoi\n% Aikens v. Ingram, 652 F.3d 496, 501 (4th

Cir. 2011)). A party must also demonstrate "exceptional circumstances." Dowell v. State Farm

Fire & Cas. Auto. Ins. Co., 993 F.2d 46, 48 (4th Cir. 1993)(quoting Werner v. Carbo, 731 F.2d

204, 207 (4th Cir. 1984)). After a party satisfies this threshold showing,"he [or she] then must

satisfy one ofthe six specific sections of Rule 60(b)." Id. (quoting Werner, 731 F.2d at 207).

       Simmons relies on Rule 60(b)(6)to bring this motion. (Rule 60(b) Mot. T15.) Federal Rule

ofCivil Procedure 60(b)(6)permits a court to grant relieffor"any other reason thatjustifies relief."

Fed. R. Civ. P. 60(b)(6).      Rule 60(b)(6) requires that the movant "show 'extraordinary

circumstances' justifying the reopening of a final judgment." Shanklin v. Seals, No. 3:07cv319,

2011 WL 2470119, at *2(E.D. Va. June 21, 2011)(quoting Gonzalez v. Crosby, 545 U.S. 524,

535 (2005)). As pertinent here, courts have held that "[ijntervening developments in the law by

themselves rarely constitute the extraordinary circumstances required for relief under Rule

6Q(b){6).'" Agostini v. Felton, 521 U.S. 203,239(1997).

                                       II.     ANALYSIS


       Here,the thrust ofSimmons's argument is that the Court erred when it deferred to the state

habeas court's findings in determining that his ineffective assistance of counsel claims lacked
merit. Simmons vaguely suggests that the dismissal of his claims was incorrect in light of the

decision in Martinez v. Ryan,566 U.S. 1 (2012). (Rule 60(b)Mot.^|7-14.) Simmons also argues

that the Court should have afforded him an evidentiary hearing prior to dismissing his claims. (Id.

n 18-26.)

       As a preliminary matter, Simmons's challenge under Martinez makes little sense. "The

decision in Martinez 'relates to excusing a procedural default ofineffective-trial-counsel claims in

an initial § 2254 petition...     Ward v. Clarke, No. 3:14CV11-HEH,2014 WL 5795691, at *3

(E.D. Va. Nov. 6,2014)(quoting Lambrix v. Sec'y, Fla. Dep't Corr., 756 F.3d 1246, 1260(11th

Cir. 2014)). Simmons's claims were not found to be procedurally defaulted. Thus, it is unclear

why Simmons believes Martinez undermines the dismissal of his ineffective assistance ofcounsel

claims on the merits. These are are ostensibly outside ofthe reach of Martinez, Nevertheless, no

need exists to ascertain Simmons's exact theories for relief because, as explained below, his Rule

60(b) Motion is untimely no matter the claim, and the decision in Martinez fails to constitute an

extraordinary circumstance within the parameters of Rule 60(b)(6).

       Under Federal Rule of Civil Procedure 60(c)(1), Simmons was required to file his motion

within a reasonable time after the entry of the March 10, 2010 Memorandum Opinion and Order.

Fed. R. Civ. P. 60(c)(1)("A motion under Rule 60(b) must be made within a reasonable time-and

for reasons(1),(2), and(3)no more than a year after the entry ofthejudgment or order or the date

of the proceeding."). Simmons's Rule 60(b) Motion, filed over nine years after the entry of the

challenged judgment, was not filed in a reasonable time. See McLawhorn v. John W. Daniel &

Co., Inc.,924 F.2d 535,538(4th Cir. 1991)("We have held on several occasions that a Rule 60(b)

motion is not timely brought when it is made three to four months after the original judgment and

no valid reason is given for the delay."(citing Cent. Operating Co. v. Utility Workers ofAm.,491
F.2d 245 (4th Cir. 1974); Consol Masonry & Fireproofing, Inc. v. Wagman Constr. Corp.., 383

F.2d 249 (4th Cir. 1967))). Moreover, the United States Court of Appeals for the Fourth Circuit

has concluded that the decision in Martinez is not an extraordinary circumstance warranting relief

under Rule 60(b)(6). Moses v. Joyner, 815 F.3d 163, 168 (4th Cir. 2016) (concluding that

petitioner's "motion for relief invoking the change in procedural default rules occasioned by

Martinez falls well short of'extraordinary'").

       Lastly, Simmons asserts that Buck v. Davis, 137 S. Ct. 759 (2017), allows this Court to

review the amount of deference this Court should have accorded the state habeas court's

determination of his claims. (Rule 60(b) Mot.        8, 11, 27.) The United States Court of Appeals

for the Eighth Circuit aptly summarized Buck as follows:

       In that case. Buck sought federal habeas relief under 28 U.S.C. § 2254, contending
       that his trial counsel's introduction of expert testimony reflecting the view that his
       race predisposed him to violent conduct violated his Sixth Amendment right to
       counsel. His claim, however, was procedurally defaulted under Coleman v.
       Thompson,501 U.S. 722,111 S. Ct. 2546,115 L.Ed.2d 640(1991). Thereafter,the
       Supreme Court issued Martinez .... modifying the Coleman rule. Following
       [Martinez], Buck sought to reopen his § 2254 case under Rule 60(b). The district
       court denied his motion. The Supreme Court, however, concluded that the district
       court abused its discretion in denying the motion because "extraordinary
       circumstances" existed. First, "Buck may have been sentenced to death in part
       because of his race." Id. at 778. Second, Buck's underlying ineffective-assistance
       claim was race-based and "injure[d] not just the defendant, but 'the law as an
       institution,...the community at large, and... the democratic ideal reflected in the
       processes of our courts.'" Id. (quoting Rose v. Mitchell, 443 U.S. 545, 556, 99 S.
       Ct. 2993, 61 L.Ed.2d 739 (1979)). Third, the case's extraordinary nature was
       confirmed by the State's refusal to confess error in Buck's case, despite admitting
       error in similar cases. Id.

Davis V. Kelley, 855 F.3d 833,835-36(8th Cir. 2017)(second alteration in original).

       Like the petitioner in Davis, Simmons "has failed to present extraordinary circumstances

mirroring those demonstrated in Buck.'' Id. at 836. '^Buck focused on the race-based nature ofthe

case and its far reaching impact on the community by the prospect of a defendant having been



                                                 4
sentenced to death because ofhis race. These extraordinary facts have no application to the present

case." Id. Accordingly, Simmons's Rule 60(b) Motion (ECF No. 28) will be DENIED. A

certificate of appealability will be DENIED.

        An appropriate Order will accompany this Memorandum Opinion.




                                               John A. Gibney,
Date:
                                                              hstnct Judge.
                                               United States Dis
Richmond, Virginia
